Case 19-13273-VFP              Doc 560    Filed 09/18/20 Entered 09/18/20 15:34:56                              Desc Main
                                         Document      Page 1 of 2COURT
                                    UNITED STATES BANKRUPTCY
                                             DISTRICT OF NEW JERSEY


 In Re:                                                             Case No.:          19-13273 (VFP)
 IMMUNE PHARMACEUTICALS, INC., ET AL.,                                                                    Chapter:
                                                                                                 7
                                                                    Judge:             Papalia


          NOTICE OF PROPOSED COMPROMISE or SETTLEMENT OF CONTROVERSY

 Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”), in this case proposes a compromise, or to settle a
 claim and/or action as described below. If you object to the settlement or compromise, you must file a
 written objection with the Clerk of the United States Bankruptcy Court, and serve it on the person named
 below not later 7 days before the hearing date.

 Address of the Clerk: Martin Luther King, Jr. Federal Building
                             50 Walnut Street, Third Floor
                              Newark, New Jersey 07102




 If an objection is filed, a hearing will be held before the Honorable Vincent F. Papalia on October 20,
 2020 at 10:00 a.m. at the United States Bankruptcy Court, courtroom no. 3B, (hearing to be scheduled for at
 least 28 days from the date of the filing of the notice). If no objection is filed the clerk will enter a Certification of
 No Objection and the settlement may be completed as proposed.

 Nature of action: On July 1, 2019, the Chapter 11 Debtors and the Official Committee of Unsecured
 Creditors (the “Committee”) of Immune Pharmaceuticals, Inc. et al. filed an adversary proceeding against
 Discover Growth Fund, LLC (“Discover”), Adv. Pro. No. 19-02033 (the “Adversary Proceeding”),
 asserting certain affirmative claims against Discover and seeking to reduce and subordinate Discover’s
 claim against the Debtors (the “Complaint”). On April 2, 2020, the Court entered an order converting the
 Debtors’ cases to Chapter 7. On April 3, 2020, the Trustee was appointed as Chapter 7 Trustee in the
 Debtors’ cases and continues to serve as Trustee herein. On June 25, 2020, the Trustee was substituted in
 as plaintiff in the Adversary Proceeding. On July 3, 2020, Discover served the Trustee and his counsel
 with a motion pursuant to Fed.R.Bankr.P. 9011 demanding that the Trustee dismiss certain counts of the
 Complaint that were asserted by the Debtors and the Committee prior to conversion (the “9011 Motion”).
Case 19-13273-VFP           Doc 560   Filed 09/18/20 Entered 09/18/20 15:34:56 Desc Main
 Pertinent terms of settlement: In order to resolve thePage
                                    Document            9011 2 of 2 the Trustee agrees to file an
                                                             Motion,
 Amended Complaint in the Adversary Proceeding dismissing certain counts of the Complaint and
 modifying certain factual allegations contained therein. A copy of the proposed Amended Complaint is
 attached as an exhibit to a Consent Order entered by the Court on September 15, 2020 [Adv. Pro. Dkt.
 No. 70]. In exchange for the filing of the Amended Complaint in the Adversary Proceeding, Discover
 agrees to withdraw the 9011 Motion with prejudice. In addition, Discover agrees that any right of
 Discover to seek attorneys’ fees for allegations and/or claims asserted in the Complaint and/or Amended
 Complaint against the Trustee or his counsel shall not be based on sanctions, including, without
 limitation, sanctions based upon Fed.R.Bankr.P. 9011, Fed.R.Civ.P. 11, 28 U.S.C. § 1927, the Court’s
 inherent powers, and § 105(a) of the United States Bankruptcy Code (the “Remedy”). Finally, Discover
 agrees that it shall not seek recovery of the Remedy from the Trustee, his counsel or the Bankruptcy
 Estates in any case, action, proceeding, or matter, including the Debtors’ main Chapter 7 cases (the “Main
 Cases”) or in any other adversary proceeding or contested matter that arise in the Main Cases. Although,
 the Trustee believes that there is a good faith basis in law and fact for prosecution of the Complaint, such
 settlement is in the best interest of the Bankruptcy Estates because it avoids the costs and risks of
 litigation that would be incurred in defending the 9019 Motion and streamlines the issues to be
 determined in the Adversary Proceeding while retaining the essential and meritorious claims against
 Discover.




 Objections must be served on, and requests for additional information directed to:
 Name:            Jonathan I. Rabinowitz, Esq.

 Address:         Rabinowitz Lubetkin & Tully LLC, 203 Eisenhower Parkway, Suite 100, Livingston,
                  New Jersey 07039

 Telephone No.: (973) 597-9100

                                                                                                         rev.8/1/15
